DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Upon further consideration, the election of species mailed November 1, 2021, is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolscher et al. (US 2011/0178010 A1).
	Bolscher et al. teach a method of treating wounds including damage to the eye, a wound in the eye, or conjunctiva comprising administering a histatin peptide (paragraph [0037],  [0109], claims 14 and 17). Bolscher et al. teach that the histatin peptide may comprise a dimer or multimer, wherein each monomer in the dimer or multimer consists of SEQ ID NOs: 1-29 (paragraph [0101]). SEQ ID NOs: 1-3, 7-1 is the first histatin fragment, ranging in length from 5 to 20 amino acids; ii) HTNF2 is the second histatin fragment, ranging in length from 5 to 20 amino acids; iii) L1 is a first linker, which is a linking sequence; v) x is 1; and vi) y is 0,  satisfying all of the limitations of claims 1, 14 and 15.
With respect to claim 2, SEQ ID NO: 1 of Bolscher et al. is identical to instant SEQ ID NO: 1 and SEQ ID NOs: 13 and 21 of Bolscher et al. comprise instant SEQ ID NO: 2.
	With respect to claim 9, the dimer is linear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bolscher et al. (US 2011/0178010 A1) as applied to claims 1-2, 9 and 14-15 above, in further view of  Chen et al. (“Fusion Protein Linkers: Property, Design and Functionality,” Adv Drug Deliv Rev. 2013 October 15; 65(10): 1357–1369).
	Bolscher et al. does not teach that the linking sequence is a flexible linker, rigid linker or cleavable linker.
in vivo cleavable linkers (abstract). 
	It would have been obvious to use the flexible, rigid and cleavable linkers taught by Chen et al. as the linking sequence in the histatin dimer taught by Bolscher et al., satisfying claim 3. One of ordinary skill in the art would have been motivated to use a flexible linker to allow mobility of the joined domains (section 3.1), a rigid linker to separate the joined domains (section 3.2), and a cleavable linker to promote bioactivity in vivo (section 3.3). There would have been a reasonable expectation of success given that Chen et al. teach that flexible linkers, rigid linkers, and in vivo cleavable linkers are all commonly used in the art (abstract).
	With respect to claim 6, Chen et al. teach that flexible linkers include instant SEQ ID NOs: 3-8 (section 3.1).
	With respect to claim 7, Chen et al. teach that rigid linkers include instant SEQ ID NOs: 10, 11, and 13 (section 3.2).
	With respect to claim 8, Chen et al. teach that in vivo cleavable linkers include instant SEQ ID NO: 23 (section 3.3).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bolscher et al. (US 2011/0178010 A1) as applied to claims 1-2, 9 and 14-15 above, in further view of US 6,555,650.
	Bolscher et al. suggests that cyclized histatins are more effective (paragraphs [0089]-[0091]). However, Bolscher et al. do not explicitly teach cyclizing the dimer forms. 	
It would have been obvious to cyclize a histatin dimer taught by Bolscher et al. in view of the teaching in paragraph [0090] that the activity of a cyclic form of the histatin peptide is dramatically increased in comparison to the linear form. There would have been a reasonable expectation of success 
With respect to claim 10, Bolscher et al. suggests that the technique disclosed in US 6,555,650 can be used to cyclize a histatin peptide (paragraph [0092]).  US 6,555,650 teaches histatins cyclized by disulfide bridges (abstract).
	
 Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bolscher et al. (US 2011/0178010 A1) as applied to claims 1-2, 9 and 14-15 above, in further view of Wu et al. (“Sortase A-catalyzed peptide cyclization for the synthesis of macrocyclic peptides and glycopeptides,” Chem. Commun., 2011, 47, 9218–9220).
Bolscher et al. suggests that cyclized histatins are more effective (paragraphs [0089]-[0091]). However, Bolscher et al. do not explicitly teach cyclizing the dimer forms.	
It would have been obvious to cyclize a histatin dimer or multimer taught by Bolscher et al. in view of the teaching in paragraph [0090] that the activity of a cyclic form of the histatin peptide is dramatically increased in comparison to the linear form. There would have been a reasonable expectation of success given that Bolscher et al. teach in paragraph [0092] that the person skilled in the art knows how to provide for a cyclic peptide, and many suitable methods have been described in the art.
With respect to claim 11, Wu et al. disclose a method for cyclizing peptides using sortase A (abstract). One of ordinary skill in the art would recognize the method of Wu et al. as suitable for use to achieve the cyclization of histatin disclosed in paragraph [0092] of Bolscher et al.
Double Patenting
No double patenting rejection over parent application No. 15/775,901 (now US 10,800,822) is required in view of the restriction requirement between Groups I and II mailed June 12, 2019 and made final in the Office action mailed December 11, 2019.

Allowable Subject Matter
Claims 4-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Bolscher et al. (US 2011/0178010 A1) do not teach a hydrocarbon linker as required by claims 4 and 5, nor does it teach the specific structures required by claims 12 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654